FILED
                            NOT FOR PUBLICATION                            DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                            FOR THE NINTH CIRCUIT



RANDOLPH FRODSHAM,                               No. 09-70220

               Petitioner - Appellant,           Tax Ct. No. 13980-07L

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                          Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Randolph Frodsham appeals pro se from the tax court’s order dismissing for

failure to prosecute his petition contesting the Commissioner’s issuance of a Notice

of Determination sustaining a tax lien against him to collect purported income tax

liabilities for tax years 2003 and 2004. We have jurisdiction under 26 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 7482(a)(1). We review for an abuse of discretion. Edelson v. Comm’r, 829 F.2d
828, 831 (9th Cir. 1987). We affirm.

      The tax court did not abuse its discretion by dismissing Frodsham’s petition

for failure to prosecute because Frodsham failed to appear for trial and provided no

legitimate excuse for his failure to appear. See id. (holding that the tax court did

not abuse its discretion by dismissing the taxpayers’ petitions for failure to

prosecute where the taxpayers had, among other things, failed to appear for trial).

      Frodsham’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     09-70220